MAGNACHIP SEMICONDUCTOR, LTD.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of January 1, 2006,
by and between MagnaChip Semiconductor, Ltd. a Korean limited liability company
(the “Company”) and Jerry Baker, an individual residing in California, U.S.A.
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on the terms described below. In consideration
of the mutual promises contained herein, the parties agree as follows:

1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Schedule A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Schedule A for Consultant’s performance
of the Services.

2. Confidentiality.

A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawing,
engineering, hardware configuration information, marketing, finances or other
business information. Confidential Information does not include information that
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure.

B. Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Without the
Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with the Company.

C. Former Client Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any.
Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.



--------------------------------------------------------------------------------

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.

E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

F. Reverse Engineering. Unless and except to the extent expressly authorized by
Company to do so, Consultant will not attempt to reverse engineer, de-encrypt,
or otherwise derive the design, internal logic, structure or inner workings
(including algorithms and source code) of any software, products, models,
prototypes, or other items provided by Company that use, embody, or contain
Confidential Information.

3. Ownership.

A. Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the term of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or that
Consultant may become associated with in work, investigation or experimentation
in the Company’s line of business in performing the Services under this
Agreement (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to assign (or cause to be assigned) and hereby assigns
fully to the Company all Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Inventions.

B. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.

C. Pre-Existing Materials. Subject to Section 3.A above, Consultant agrees that
if, in the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use

 

2



--------------------------------------------------------------------------------

and sell such item as part of or in connection with such Invention. Consultant
will not incorporate any invention, improvement, development, concept,
discovery, or other proprietary information owned by any third party into any
Invention without Company’s prior written permission.

D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3.A above, then Consultant hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Consultant’s agent
and attorney-in-fact, to act for and on Consultant’s behalf to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.

4. Conflicting Obligations.

A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Agreement. Consultant’s violation of this Section 4.A will be
considered a material breach under Section 6.B below.

B. Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 24 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2 above.

5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

6. Term and Termination.

A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until terminated as provided in Section 6.B below.

B. Termination. Either party may terminate this Agreement upon giving the other
party thirty (30) days prior written notice of such termination pursuant to
Section 11.E below. The Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement.

C. Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the

 

3



--------------------------------------------------------------------------------

termination date and related expenses, if any, submitted in accordance with the
Company’s policies and in accordance with the provisions of Section 1 above; and

(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Independent Contractor; Benefits),
Section 8 (Indemnification), Section 9 (Restrictions) and Section 10
(Arbitration and Equitable Relief) will survive termination of this Agreement.

7. Independent Contractor; Benefits.

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Schedule A.

B. Benefits. Consultant is not entitled to or eligible for any benefits that
Company may make available to its employees, such as group insurance,
profit-sharing, or retirement benefits. Because Consultant is an independent
contractor, Company will not withhold or make payments for social security, make
unemployment insurance or disability insurance contributions, or obtain workers’
compensation insurance on behalf of Contractor. If, notwithstanding the
foregoing, Consultant is reclassified as an employee of Company, or any
affiliate of Company, by the U.S. Internal Revenue Service, the U.S. Department
of Labor, or any other federal or state or foreign agency as the result of any
administrative or judicial proceeding, Consultant agrees that Consultant will
not, as the result of such reclassification, be entitled to or eligible for, on
either a prospective or a retrospective basis, any employee benefits under any
plans or programs established or maintained by Company.

C. Reimbursement of Expenses. Consultant will be reimbursed for all reasonable
and appropriately substantiated out-of-pocket expenses incurred by Consultant at
the request of Company, in the course of rendering services pursuant to this
Agreement. All expenses must be pre-approved in writing by Company.

D. Taxes. Consultant shall bear any taxes, fees or other charges which Korean
law or authorities may impose on Consultant regarding payment under Section 1
above. Because Consultant is an independent contractor, the Company will not
withhold or make payments for any employment-related taxes or benefits.
Consultant agrees to indemnify, defend and hold the Company harmless from any
liability for, or assessment of, any claims or penalties with respect to such
withholding taxes, employee benefits, and labor or employment requirements,
including any liability for, or assessment of, withholding taxes imposed on the
Company by the relevant taxing authorities with respect to any compensation paid
to Consultant or Consultant’s partners, agents or its employees.

E. Compliance with Law. Consultant shall have full and sole responsibility for
compliance with all applicable laws and labor and employment requirements with
respect to Consultant’s self-employment, sole proprietorship or other form of
business organization, and with respect to Consultant’s partners, agents,
subcontractors and employees, including, but not limited to, payment of taxes,
social security, worker’s compensation, unemployment and disability insurance
coverage requirements and any Korean or other nation’s immigration requirements.

 

4



--------------------------------------------------------------------------------

F. Certification. Consultant will provide Company with certifications and
records (including, as appropriate, copies of Consultant’s tax returns) as
Company may request from time to time, during or after the term of this
Agreement, to verify that Contractor has complied with this Section 7.

8. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its affiliates, directors, officers, agents and employees from and against
all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees or agents, (ii) a determination
by a court or agency that Consultant is not an independent contractor, (iii) any
breach by Consultant or Consultant’s assistants, employees or agents of any of
the covenants contained in this Agreement, (iv) any failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations, or (v) any violation or claimed violation of a third party’s rights
resulting in whole or in part from the Company’s use of the work product of
Consultant under this Agreement. Consultant may not agree to settle any
third-party claim, suit or action for which the Company (or any of its
affiliates, agents or employees) is or may be entitled to indemnification
hereunder without the Company’s prior written consent.

9. Restrictions.

A. Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.

B. Competitive Engagements. Consultant agrees that during the Restricted Period,
Consultant will not directly or indirectly be or become an officer, director,
employee, owner, co-owner, affiliate, partner, promoter, agent, representative,
designer, consultant, advisor, manager, licensor, sublicensor, licensee or
sublicensee of, for or to, or otherwise be or become associated with or acquire
or hold (of record, beneficially or otherwise) any direct or indirect interest
in, any person, firm, corporation or other business organization that directly
or indirectly competes with any current or planned business or activity of
Company; provided, however, that Consultant may, without violating this
Section 9, own, as a passive investment, shares of capital stock of a
publicly-held corporation that competes with the Company if (i) such shares are
actively traded on an established national securities market, (ii) the number of
shares of such corporation’s capital stock that are owned beneficially (directly
or indirectly) by Consultant collectively represents less than one percent of
the total number of shares of such corporation’s capital stock outstanding, and
(iii) Consultant is not otherwise associated directly or indirectly with such
corporation or with any affiliate of such corporation.

 

5



--------------------------------------------------------------------------------

10. Arbitration and Equitable Relief.

A. Arbitration. Any dispute arising under or by virtue of this Agreement or any
difference of opinion between the parties hereto concerning their rights and
obligations under this Agreement shall be finally resolved by arbitration. Such
arbitration proceedings shall take place in Seoul in accordance with the
applicable rules of arbitration of the International Chamber of Commerce (“ICC”)
by one or more arbitrators appointed in accordance with such rules, but the
proceedings shall be conducted in English language. The decision of the
arbitration proceedings shall be final and binding upon parties.

B. Remedy. Except as provided by the applicable ICC rules, arbitration will be
the sole, exclusive, and final remedy for any dispute between the Company and
Consultant. Accordingly, except as provided by such rules, neither the Company
nor Consultant will be permitted to pursue court action regarding claims that
are subject to arbitration. Notwithstanding the foregoing, the arbitrators will
not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrators shall not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.

C. Availability of Injunctive Relief. In addition to the right under the
applicable ICC rules to petition a court for provisional relief, Consultant
agrees that any party may also petition the court for injunctive relief where
either party alleges or claims a violation of Section 2 (Confidentiality),
Section 3 (Ownership), or Section 4 (Conflicting Obligations) of this Agreement
or any other agreement regarding trade secrets, confidential information, or
nonsolicitation. In the event either the Company or Consultant seeks injunctive
relief, the prevailing party will be entitled to recover reasonable costs and
attorneys’ fees.

D. Voluntary Nature of Agreement. Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and has asked any
questions needed to understand the terms, consequences and binding effect of
this Agreement and fully understands it, including that Consultant is waiving
its right to a jury trial. Finally, Consultant agrees that Consultant has been
provided an opportunity to seek the advice of an attorney of Consultant’s choice
before signing this Agreement.

11. Miscellaneous.

A. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Republic of Korea, without
giving effect to the principles of conflict of laws.

B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign, or delegate any rights or obligations under this Agreement.
Upon prior written notice to Consultant, the Company may assign its rights to
any affiliate of the Company, provided that such affiliate agrees in writing to
assume all rights and responsibilities of the Company hereunder.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

 

6



--------------------------------------------------------------------------------

E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective five (5) business days
after mailing in accordance with this Section 11.E.

 

  (1) If to the Company, to:

MagnaChip Semiconductor Ltd.

891 Daechi-dong, Gangnam-gu

Seoul 135-738 Korea

Attention: General Counsel

Telephone: 82-2-3459-3073

Facsimile: 82-2-3459-3898

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.

G. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

H. Language. For purposes of interpretation or resolving ambiguities, this
Agreement, as executed in English, will prevail over any translation.

(Remainder of Page Intentionally Left Blank.)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT

JERRY BAKER

    MAGNACHIP SEMICONDUCTOR, LTD.

/s/ Jerry Baker

   

By:

 

/s/ Youm Huh

   

Name:

        

Title:

    

Address for Notice:

                                

 

[Signature Page to Consulting Agreement]

 

8



--------------------------------------------------------------------------------

SCHEDULE A

Services and Compensation

1. Contact. Consultant’s principal Company contact:

Name: Youm Huh

Title: President and CEO

2. Services.

a. Location. The Services shall be performed in Seoul, Korea, and at
Consultant’s home in California, U.S.A., but Consultant shall travel at the
direction of the Company to the extent and to the places necessary for the
performance of Consultant’s duties to the Company.

b. Hours. Consultant shall perform the Services for the Company on a part-time
basis of no less than [10] work hours per month or as otherwise agreed upon by
Consultant and the Company.

c. Description of the Services. The Services shall include, but shall not be
limited to, the following: advisory services regarding business development,
marketing, executive recruiting, and strategic direction for the company’s
products and technology.

3. Compensation.

a. Invoices. Within five days of the end of every calendar month, Consultant
shall submit to the Company a written invoice for Services and expenses, and
such statement shall be subject to the approval of the contact person listed
above or other designated agent of the Company.

b. Payment. In consideration of the Services rendered by Consultant hereunder,
the Company agrees to pay Consultant US$60,000 per annum, one-twelfth of which
is payable within five business days of the receipt by the Company of the
monthly written invoice from Consultant, plus reasonable travel expenses that
have been prior approved in writing by the Company.

c. Travel Expenses. Consultant must provide receipts for all travel expenses.
Allowable expenses for approved travel include: (i) international business class
air travel from Consultant’s home to the work location for performance of the
Services; (ii) surface travel expenses; (iii) hotels and other lodging charges;
and (iv) telecommunication costs related to the purpose of the travel.



--------------------------------------------------------------------------------

Accepted and agreed as of January 1, 2006.

 

CONSULTANT

JERRY BAKER

    MAGNACHIP SEMICONDUCTOR, LTD.       

By:

    

   

Name:

        

Title:

    